Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Eugene Brooks appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint filed pursuant to the Federal Tort Claims Act, 28 U.S.C.A. §§ 1346(b)(1), 2671-2680 (West 2006 & Supp.2013), and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Brooks v. United States, No. 5:10-cv-01340, 2013 WL 3943546 (S.D.W.Va. July 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.